Citation Nr: 1824017	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a back disability, to include the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before a Decision Review Officer at the RO in October 2009, and before the undersigned Veterans Law Judge (VLJ) via videoconference in May 2015.  Transcripts of the hearings have been associated with the record.

This matter was last before the Board in June 2017, at which time it was remanded for further development.


FINDINGS OF FACT

1.  A back disability, to include degenerative joint disease, was not shown in service or within the first post-service year, has not been continuous since service, and has not been shown to be related to a disease or injury of service origin.

2.  Bilateral carpal tunnel syndrome was not shown in service or within the first post-service year, has not been continuous since service, and has not been shown to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a back disability, to include the cervical and lumbar spine, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).

2.  The criteria for service connection of bilateral carpal tunnel syndrome have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2007 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided hearings before a DRO in October 2009 and the undersigned Veterans Law Judge (VLJ) in May 2015.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearings is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in June 2017 to afford the Veteran VA examinations and obtain medical opinions.  In August 2017 the Veteran was afforded VA examinations and medical opinions were associated with the record.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis or organic diseases of the nervous system, such as carpal tunnel syndrome, become manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a).  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Spine

The Veteran asserts that disabilities of the back, to include the cervical and lumbar spine, were incurred in service, or that they are otherwise attributable thereto.  She points to a history of back pain in service, and has related a history of back symptoms in and since service.

A review of the Veterans service records discloses several complaints regarding low back pain as early as January 1982.  The service records contain assessments of mechanical low back pain, strains, and muscle spasms.  The Veteran was placed on a profile for "low back syndrome" in May 1982.  A September 1982 service record notes a history of back pain and that the Veteran's right leg went out.  The Veteran was then started on physical therapy for lobw back pain and quadriceps strengthening related to patellofemoral joint problems.  However, no service record documents an assessment of any chronic disability of the spine, to include degenerative joint disease.

Following the Veteran's discharge, an October 1985 treatment records reflects a history of low back pain following a motor vehicle accident.  Specifically, the Veteran was injured in a collision with a car while she was bicycling.  
The next mention regarding the spine appears in a private medical record dated in January 1993.  At this time, the Veteran apparently reported a history of contemporaneous injury to the low back, with resultant discomfort.  Low back pain was assessed.  

A January 1999 private medical record documents reports of low back discomfort.  The Veteran stated that she felt out of alignment.  She related that she was not "sure how this happened" and that she noticed the symptoms the day prior.  

The Veteran sought treatment for neck pain in March 2006.  See Vallia Chiropractic Center records.  X-rays at this time showed degenerative changes of the cervical spine.  Subsequent records reflect increased complaints of neck pain following chiropractic treatment. 

A VA orthopedic consultation surgery note dated in June 2007 reflects the Veteran's reports of chronic back pain since 1980.  Chronic neck and back pain with spondylosis of the cervical and lumbar spine was assessed. 

A July 2007 private medical record documents reports of neck and back pain.  The Veteran reported symptoms since she fell at Wal-Mart about 2 weeks prior.  

In October 2009, the Veteran testified before a DRO.  She explained that she hurt her back when she was thrown against cargo in a freight car while in service.  She related symptoms of the back, including weakness, ever since.  She also highlighted the instance of her leg giving out in service.  

A July 2010 Social Security Administration (SSA) disability determination notes the Veteran's chief complaint of low back pain.  Examination noted that she was a poor historian with respect to the details of her medical history, but apparently outlined a 30 year history of back pain stemming from service.  Low back pain without radiculopathy was assessed.

In May 2015, the Veteran testified before the Board.  She reiterated her assertion that she injured her back in service, when she was hit by a piece of cargo.  She also testified that she fell down the stairs in service and hurt her back, but did not report the incident.  

The Veteran was examined in November 2015, which resulted in an assessment of arthritis.  However, the examiner did not review the claims file, and offered a negative opinion finding that the Veteran did not have a diagnosis of a back disability, notwithstanding the apparent diagnosis of arthritis.  The Board returned the opinion as inadequate.  

In August 2017, the Veteran was afforded an examination, and an opinion based upon a full review of the record was obtained.  Examination resulted in assessment of DJD of the lumbar, thoracic and cervical spine, with multilevel disc disease of the cervical spine.  

With respect to the thoracolumbar spine, and based upon examination of the Veteran and review of the record, the examiner concluded that it was less likely than not that the present disabilities were related to service, including the complaints of low back pain noted in the service records.  The examiner explained that after separation the first abnormal X-rays of the back were dated in 2006 and showed DJD, with subsequent imaging showing both DJD and degenerative disc disease.  The examiner noted that although the Veteran had episodes of low back pain and muscle spasm in service, the absence of any abnormalities of the spine until 2006 (a period of 24 years) or of the thoracic spine until 2015 (a period of 33 years) made it less likely than not that her current DDD/DJD of the lumbar spine and DDD of the thoracic spine were related to service.

With respect to the cervical spine, the Veteran related that her neck pain was the result of her having to wear her military beret in such a position that it "forced" her to always look up, resulting in a neck strain.  The examiner reviewed the record, and noted that that the first abnormal cervical spine films were dated in 2006, and reasoned that given the absence of any evidence of cervical spine condition in service and the 22 year period of time from separation to the first abnormal clinical findings, it was less likely than not that the current disability was related to service. 

Initially, the Board notes that the presumptive regulations are unavailing.  There is no evidence, such as X-rays, to demonstrate the manifestation of arthritis to any degree within the first post-service year.  The Veteran is not competent to assess arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the claims cannot be substantiated on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms after separation from active service.  The Board finds that the Veteran is competent to describe symptoms of back and neck pain.  However, the more probative evidence does not show that Veteran has reported continuous symptoms of back and knee pain since service.  The current statements, made in connection with the claim for benefits that maintain back and neck pain since service, are inconsistent with evidence of record showing that the Veteran reported an onset of back pain well after discharge in a clinical setting.  While instances of back pain, including muscle spasm, strain and mechanical low back pain are noted, no assessment of any chronic disability of the back appears in the service treatment records.  Thus, the weight of the probative evidence does not demonstrate continuity of symptoms after service and service connection on this basis is not warranted.  

Entitlement to service connection for a back disability, to include the cervical and lumbar spine is not otherwise established.  The Board acknowledges the Veteran's reports that she had back pain in and since service, and that the service records document several complaints regarding the low back, as well as assessments of mechanical low back pain, muscle spasm and strains.  However, no chronic disability of the back was assessed in service, to include DJD or arthritis, and other than the history of motor vehicle accident in 1985, the record is devoid of clinical evidence pertaining to the back until the mid-1990s.  Saliently, a VA examiner, based upon examination of the Veteran and review of the record has concluded it less likely than not that the disabilities were incurred in service or that they are otherwise attributable thereto.  Accordingly, the claim is denied.  Gilbert, supra. 

CTS

The Veteran asserts that she has bilateral carpal tunnel syndrome (CTS) related to service.  Her service included duties in transportation management and as a Chaplain's Assistant, and she asserts that CTS is due to such duties during service, which included a great deal of typing.  

An August 1978 service record documents a report of parasthesias and weakness of the upper extremities.  However, no clear pathology was found.  A June 1979 service record documents similar complaints; however, examination found no neurological or muscular pathology. 

Following service, a September 1994 private medical record documents the Veteran's complaints of recurrent CTS-like symptoms of the right arm.  Questionable CTS, recurrent, was assessed.  

An April 2004 private medical record reflects a complaint of numbness to the right hand.  History reflected a carpal tunnel release 11 years prior.  

In October 2009, the Veteran testified before a DRO.  At that time she explained that she typed all the time in service on a typewriter, which she felt was more strenuous.  She testified that she had surgery on her right hand in approximately 1990, and reports symptoms of numbness around this time.  She related that she had had treatment for the condition shortly after service, but could recall details or locate any records.  

In May 2015, the Veteran testified before the Board.  She reiterated that she felt that CTS was due to extensive typing in service.  She noted that she had surgery in 1991 or 1992 for CTS, but was not aware of when she first reported her symptoms.  She appeared to deny any history of treatment following service until the 1990s CTS release surgery.

The Veteran was examined in November 2015, which resulted in a determination that the Veteran did not have a peripheral nerve condition.  However, nerve conduction studies were not performed, and the examiner did not address the scarring related to the history of CTS release.  The examiner offered a negative opinion, opining that there was no diagnosis upon which to offer one.  The Board returned the opinion as inadequate.

VA examination in August 2017 resulted in assessment of bilateral CTS.  At this time, the Veteran offered a history of CTS of the right upper extremity with a history of surgical release in 1989.  Based upon a review of the record and examination of the Veteran, the examiner offered a negative etiological opinion, concluding that it was less likely than not that CTS was incurred in, or attributable to, service.  The examiner noted that the service records documented reports of weakness of the upper extremities, with no known pathology.  However, he explained that had CTS first manifested in service, a diagnosis would certainly have been made given the characteristics of CTS.  

Initially, the Board notes that the presumptive regulations are unavailing.  There is no evidence to demonstrate that CTS manifested to any degree within the first post-service year.  The Veteran is not competent to assess CTS.  See Jandreau, supra.  Accordingly, the claims cannot be substantiated on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of CTS after separation from active service.  The Veteran is certainly is competent to describe symptoms of numbness, pain and sensation in her upper extremities.  However, the otherwise competent and probative evidence does not show that Veteran had continuous symptoms CTS since service.  Her statements that she had continuous symptoms since service are inconsistent with the clinical evidence, which notes a reported onset of symptoms in 1994, with questionable CTS assessed at that time.  While instances of upper extremity weakness and numbness are clinically noted in the service treatment records, no assessment of any chronic disability, such as CTS, appears in the service treatment records.  Thus, the weight of the probative evidence does not does not demonstrate continuity of symptoms after service and service connection of this basis is not warranted.  

Entitlement to service connection for CTS is not warranted.  The Board acknowledges the Veteran's reports of symptoms in and since service, and that the service records document subjective reports of upper extremity weakness and numbness.  However, no disability, acute or chronic, of the upper extremities was assessed in service, to include CTS.  Following service, clinical evidence shows that the Veteran first sought treatment for CTS in the 1990s, with a contemporaneous onset of symptoms.  Moreover, a VA examiner, based upon examination of the Veteran and review of the record has concluded it less likely than not that CTS was incurred in service or the disability is otherwise attributable thereto.  Accordingly, the claim is denied.  Gilbert, supra.


ORDER

Entitlement to service connection for bilateral carpal tunnel syndrome is denied.

Entitlement to service connection for a back disability, to include the cervical and lumbar spine, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


